BEER, Judge,
concurring.
I am of the view that the “twisted light” theory constitutes a more plausible description of the circumstances existent when this accident took place. However, I agree with the majority’s observation that conflicts in the evidence presented factual issues, the resolution of which is within the province of the trial judge. Even though I would conclude otherwise, there is evidence in the record to support the findings of the trial court. Accordingly, I respectfully concur.